Citation Nr: 0025659	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-08 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for frostbite of the 
left foot.

2.  Entitlement to an initial compensable evaluation for 
frostbite of the right foot.

3.  Entitlement to an initial compensable evaluation for 
bilateral calluses.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from June 1979 to November 
1982. This matter comes on appeal from an August 1998 
decision by the St. Petersburg VA Regional Office which 
granted service connection for frostbite of the right foot 
and bilateral calluses, both evaluated as noncompensable, and 
denied service connection for frostbite of the left foot.


FINDINGS OF FACT

1.  Service connection for frostbite of the left foot was 
denied in a rating decision in July 1985.

2.  Evidence submitted subsequent to the July 1985 rating 
decision bears directly and substantially upon the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Frostbite of the left foot had its onset in service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for frostbite of the left foot has been submitted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  Frostbite of the left foot was incurred in service. 
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108. New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration. It must be 
neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

Service connection for frostbite of the left foot was denied 
in a rating decision in July 1985 as not being shown. Service 
medical records reveal that the veteran received treatment 
for frostbite of the left foot while on active duty. 
Residuals of frostbite of the left foot were not evident on 
VA examination in June 1985. On subsequent VA examination in 
February 1999, however, the diagnoses included frostbite of 
both feet. At a personal hearing in May 2000, the veteran 
testified as to problems he has had since the inservice 
episode of frostbite of both feet. The Board finds that the 
February 1999 examination report and May 2000 report 
constitute new and material evidence to reopen the claim. 
Further, this same evidence is sufficient to well-ground the 
claim, and with the resolution of the benefit of the doubt in 
the veteran's favor, serves to establish service connection. 
Accordingly, service connection for frostbite of the left 
foot is in order. 38 U.S.C.A. §§ 1131, 5107, 5108; 38 C.F.R. 
§§ 3.156, 3.303. 


ORDER

Service connection for frostbite of the left foot is granted.


REMAND

In view of the above allowance and to comply with the VA's 
duty to assist, the case is remanded to the RO for the 
following action:

1.  The RO should obtain copies of all 
records of treatment received by the veteran 
for the disabilities at issue at the Lake 
City VA Outpatient Clinic which have not 
already been obtained.

2.  Thereafter, the RO should schedule the 
veteran for VA peripheral vascular and 
podiatry examination to determine the 
current extent and severity of frostbite of 
the feet and bilateral calluses.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail.  
The examiners should identify the limitation 
of activity imposed by the disabling 
conditions, viewed in relation to the 
medical history, considered from the point 
of view of the veteran working or seeking 
work, with a full description of the effects 
of disability upon his ordinary activity.

The claims file, including a copy of this 
remand, should be made available to the 
examiners before the examination, for 
proper review of the medical history.  
The examination reports are to reflect 
whether such a review of the claims file 
was made.  Any opinions expressed should 
be accompanied by written rationales.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 



